

114 S491 IS: Freedom to Export to Cuba Act of 2015
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 491IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Ms. Klobuchar (for herself, Mr. Enzi, Ms. Stabenow, Mr. Flake, Mr. Leahy, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo lift the trade embargo on Cuba.
	
 1.Short titleThis Act may be cited as the Freedom to Export to Cuba Act of 2015.
		2.Removal of
			 provisions restricting trade and other relations with Cuba
			(a)Authority for
			 Embargo
 (1)In generalSection 620(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(a)) is amended by striking (1) No assistance and all that follows through (2) Except and inserting Except.
 (2)Conforming amendmentSection 1709 of the Cuban Democracy Act of 1992 (22 U.S.C. 6008) is amended by striking section 620(a)(2) and inserting section 620(a). (b)Trading With the Enemy Act (1)In generalThe authorities conferred upon the President by section 5(b) of the Trading With the Enemy Act (50 U.S.C. App. 5(b)), which were being exercised with respect to Cuba on July 1, 1977, as a result of a national emergency declared by the President before that date, and are being exercised on the day before the date of the enactment of this Act, may not be relied upon on or after such date of enactment to continue the imposition of direct restrictions on trade with Cuba.
 (2)RegulationsAny regulation that imposes direct restrictions on trade with Cuba in effect on the day before the date of the enactment of this Act pursuant to the exercise of authorities described in paragraph (1) shall cease to be effective for that purpose on and after such date of enactment.
				(c)Cuban Democracy
			 Act
 (1)In generalThe Cuban Democracy Act of 1992 (22 U.S.C. 6001 et seq.) is amended— (A)by striking section 1704 (22 U.S.C. 6003);
 (B)by striking section 1706 (22 U.S.C. 6005); and (C)by striking section 1708 (22 U.S.C. 6007).
 (2)Conforming amendmentParagraph (3) of section 204(b) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6064(b)) is amended to read as follows:
					
 (3)section 1705(d) of the Cuban Democracy Act of 1992 (22 U.S.C. 6004(d));. (d)Cuban Liberty and Democratic Solidarity ActThe Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6021 et seq.) is amended—
 (1)by striking section 102 (22 U.S.C. 6032); (2)by striking section 103 (22 U.S.C. 6033); and
 (3)in section 109(a) (22 U.S.C. 6039(a)), by striking (including section 102 of this Act). (e)Trade Sanctions Reform and Export Enhancement Act of 2000The Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.) is amended—
 (1)in section 906(a)(1) (22 U.S.C. 7205(a)(1)), by striking Cuba,;
 (2)in section 908 (22 U.S.C. 7207)— (A)by striking subsection (b);
 (B)in subsection (a)—
 (i)by striking Prohibition and all that follows through (1) In general.—Notwithstanding and inserting In general.—Notwithstanding;
 (ii)by striking for exports to Cuba or;
 (iii)by striking paragraph (2); and
 (iv)by redesignating paragraph (3) as subsection (b) and by moving such subsection, as so redesignated, 2 ems to the left; and
 (C)in subsection (b), as redesignated by subparagraph (B)(iv), by striking paragraph (1) and inserting subsection (a); and
 (3)by striking section 909 (22 U.S.C. 7208).